t c summary opinion united_states tax_court broadrick r moore and dawn j ingram petitioners v commissioner of internal revenue respondent docket no 5686-o00s filed date broadrick r moore and dawn j ingram pro_se ross w greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise - - indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure in and dollar_figure in the issues for decision are whether petitioners’ amway activity was an activity engaged in for profit under sec_183 and if so whether petitioners have substantiated the claimed deductions related to the activity background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners were married during the tax years and their children chelsea and kendall were born in and respectively petitioner broadrick moore hereinafter petitioner worked full time as a lineman for an electric company which required him to travel on occasion he was often on call hours a day days a week petitioner dawn ingram hereinafter ms ingram worked full time as a receptionist ina medical office during the years in issue petitioners resided in beverly hills florida at the time that they filed their petition petitioners were recruited in as downline distributors of amway corp amway consumer products by an upline distributor and they registered as amway independent business owners ibo the originating distributor is an upline distributor in relation to his recruit who is a downline distributor an upline distributor receives points or commissions and therefore profits based on a downline distributor’s sale of the amway products and on the downline distributor’s success in developing his own downline distribution network additionally a distributor profits from the sale of the amway products to third-party clients see 90_tc_960 affd without published opinion 899_f2d_18 9th cir for a general discussion of the operation of an amway activity petitioners counseled upline that is they sought direction and training from their upline distributors petitioners purchased motivational tapes and a marketing plan from amway in addition they attended weekend training seminars with educational groups that work in conjunction with amway because their only previous business experience had been petitioner’s involvement in a partnership that bought and sold real_estate petitioners hired a certified_public_accountant c p a in upon the c p a ’s advice petitioners purchased a computer-based accounting program peachtree which q4e- they used to prepare monthly and long-term expense and income reports used for budgeting with the exception of the advice from their c p a petitioners did not seek guidance from an independent source petitioners prepared a handwritten outline of their statement of goals in their date calendar notes petitioners’ goals included recruiting three downline distributors every month who would in turn find three of their own downline distributors the goals also project and calculate commissions to be received from the downline distributors and customers for example the goals included as follows increase 300pv per month and find customers --- pv petitioners maintained calendars for and with their daily personal and amway engagements these calendars have handwritten entries indicating cities hotels and other items such as stp show the plan--a marketing of their business plan but it is not always clear which entries are related to the amway activity petitioners maintained daily and monthly logs of business_expenses charts of their miles traveled parking tolls fares meals lodging and other expenses eg tickets from date through date in the business_purpose -- where why who etc column in these charts petitioners wrote various cities words and abbreviations eg ft lauderdale stp gainsville seminar - - and tax meeting petitioners also produced an office expense chart listing monthly totals for their office expenses such as home mortgage electricity telephone heat property taxes termite treatment child care computer_program and c p a fees for in petitioners had approximately downline distributors in their distribution chain petitioners realized in that their activity was not as profitable as they had hoped and petitioners alleged that they changed their marketing approach--that is how they approached the activity and how they contacted people they ended their amway activity sometime in the year petitioners filed their and federal_income_tax returns as married_filing_jointly they reported gross_income from wages in the amount of dollar_figure in and dollar_figure in petitioners reported income and claimed expenses on schedules c profit or loss from business with respect to their amway activity as follows income gross_receipts cost_of_goods_sold gross_income loss expenses advertising car truck depreciation legal professional services office expense repairs maintenance taxes licenses travel meals entertainment other unspecified total expenses net_income loss dollar_figure dollar_figure big_number --- big_number big_number big_number big_number --- --- big_number --- big_number big_number big_number big_number the assets for which petitioners took a depreciation deduction in are as follows computer upgrade software a ford a computer hard drive and a bmw a satellite a computer a a telephone system petitioners did not provide a list of the assets for which depreciation was claimed in petitioners reported gross_income loss and net losses for the 5-year period during which they participated in the amway activity as follows total gross_income dollar_figure dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure loss net_loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners stipulated a gross loss in in the amount of dollar_figure but reported gross_income in the amount of dollar_figure on their return the discrepancy has not been explained respondent disallowed the claimed schedule c expense deductions relating to the amway activity because the activity was not engaged in for profit and because petitioners failed to substantiate the claimed expenses petitioners assert that they operated the amway activity as a business with the intent to earn a profit discussion deductions are a matter of legislative grace 503_us_79 sec_162 allows a deduction for all of the ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 alternatively sec_212 allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the ' the examination commenced after date accordingly we considered the applicability of sec_7491 petitioners did not assert nor did they present evidence that they complied with the requirements of sec_7491 a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests accordingly the burden_of_proof remains with petitioners --- - taxable_year in the production_or_collection_of_income sec_212 sec_167 allows a depreciation deduction for property used in a trade_or_business or held_for_the_production_of_income if the expenses were incurred with a legitimate for-profit activity sec_167 91_tc_371 under sec_183 no deductions attributable to the amway activity are allowable unless the activity is engaged in for profit except as provided in sec_183 sec_183 blliott v commissioner t c pincite 78_tc_642 affd without published opinion 702_f2d_1205 d c cir petitioners must have entered into or continued the amway activity with the actual honest and bona_fide objective of making a profit 224_f3d_16 1st cir affg tcmemo_1999_92 hulter v commissioner supra pincite 85_tc_557 dreicer v commissioner supra pincite sec_1_183-2 income_tax regs an activity that is not engaged in for profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_212 sec_183 sec_1_183-2 income_tax regs the following nonexclusive factors are relevant in determining whether an activity is engaged in for profit the --- - manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor is controlling 72_tc_411 affd without published opinion 647_f2d_170 9th cir whether a taxpayer’s activity has been engaged in for profit is determined by taking into account all of the facts and circumstances of the case sec_1_183-2 income_tax regs petitioners performed a number of functions which have the superficial indicia of an activity operated for profit for example petitioners testified that they prepared a business plan with the assistance of their c p a and the stated plan was to build a network of downline distributors to generate business volume and ultimately to receive points or commissions from amway petitioners produced a copy of their written goals different from their business plan a one page handwritten document petitioners also maintained and produced a log of -- - business_expenses incurred in and and a chart of office expense from they maintained and produced monthly calendars reflecting both amway-related entries and personal entries for both and also ms ingram claimed that they opened a bank account for their amway activity nevertheless we conclude that petitioners’ overall approach to their activity was not businesslike see sec_1_183-2 income_tax regs the records that petitioners produced do not reflect details concerning their amway activity such as products sold clients or downline distributors in addition the goals do not provide any indication of how petitioners planned to achieve the points and commissions or how to find the customers despite being given ample opportunity to produce relevant business records petitioners failed to do so and they failed to offer an explanation for their absence for example petitioners failed to produce a copy of their business plan and bank records petitioners produced an office expense chart for but not for and did not offer any supporting bills or proof of payment of any of the expenses petitioners did not retain paper copies of the guarterly semiannual and annual reports of income and expenses that they purportedly kept petitioner explained that when their computer upgrade crashed they lost all reports we are skeptical that all data that went into the reports was irretrievably lost petitioners’ inability to produce the underlying income and expense data reports and other business records and their failure to reconstruct the income and expense reports indicate a disregard of businesslike activity and profit id petitioners asserted that they changed the way they did business ie marketing in but petitioners have offered no factual support for this assertion continuing to operate such an unprofitable activity even after a change in strategy that was unsuccessful indicates a lack of profit objective filios v commissioner f 3d pincite sec_1_183-2 income_tax regs petitioner testified that if products don’t move profit doesn’t move yet petitioners failed to provide any indication of how they attempted to sell the amway products petitioners did not present any facts or business records concerning sales of products to customers such as customer lists or distribution order forms rather petitioners’ goals list and testimony indicate that they focused on establishing a downline chain of distributors more than they focused on selling products moreover petitioners claimed that they had approximately downline distributors but they neither produced a list of these downline distributors nor had any of them testify we are not convinced that petitioners focused on selling amway products and that they focused on earning a profit petitioners asserted that they went to the library and researched amway on their own and that they reviewed various amway materials before beginning their participation in the amway activity there is nothing in the record to support petitioners’ assertions moreover the record does not reflect any indication that the c p a with whom they consulted had expertise in marketing consumer products we are not convinced that petitioners conducted any meaningful independent research concerning their amway activity or that they sought to educate themselves to overcome their lack of experience and expertise sec_1_183-2 income_tax regs petitioners each claimed to have spent approximately hours a week pursuing amway activities though petitioner occasionally spent additional time attending seminars on weekends both petitioners held full-time jobs during the years in issue in addition ms ingram experienced health-related problems during the years in issue that prevented her from spending time in pursuit of the amway activity we conclude that petitioners did not devote significant time to the amway activity elliott v commissioner t c pincite sec_1 b income_tax regs ms ingram testified that petitioners became involved in amway because they thought that it would be an asset that could be sold which would be valuable for estate_planning petitioners produced only two items two amway bulletins one entitled bulletin no distributorship inheritance and one entitled bulletin no 3a trust in support of their position we find that the amway activity was not an appreciable asset and we are also not convinced that petitioners believed that it was such an asset sec_1_183-2 income_tax regs petitioners’ gross_income from the sale of amway products never exceeded their expenses petitioners reported total gross_income over a 5-year period of dollar_figure the dollar_figure of schedule c expenses claimed during the years of their participation in the activity virtually guaranteed that petitioners would not earn a profit elliott v commissioner supra pincite sec_1 b and income_tax regs petitioner’s partial explanation for their losses that their downline distributors weren’t very motivated in selling the amway products fails to explain adequately the reason for the continuing losses over a period of years considering the record in its entirety we are satisfied that petitioners did not have the actual honest and bona_fide objective of making a profit it appears that they became amway distributors simply to deduct expenses for items of a personal nature the claimed schedule c deductions relating to the amway activity are allowed only to the extent of the gross_income derived from the activity sec_183 elliott v commissioner supra pincite as the result of our holding above it is unnecessary for us to address substantiation issues under sec_274 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule we are uncertain whether the notice_of_deficiency allowed deductions to the extent of the reported gross_income in order to take them into account we shall enter a decision under rule
